[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                    MARCH 21, 2011
                                       No. 10-12427                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

        D.C. Docket Nos. 8:09-cv-02540-SCB-EAJ & 8:08-cr-00026-SCB-EAJ

LUIS A. COSSINO, a.k.a. Luis Cossio,
lllllllll                                                 llllllllllll Petitioner-Appellant,

    versus

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                              Respondent-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (March 21, 2011)

Before PRYOR, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

         Luis Cossino, a federal prisoner, appeals pro se the dismissal of his motion

to vacate his sentence. 28 U.S.C. § 2255. This Court issued a certificate of
appealability to resolve whether the district court, contrary to Clisby v. Jones, 960

F.2d 925, 938 (11th Cir. 1992) (en banc), and Rhode v. United States, 583 F.3d

1289, 1291 (11th Cir. 2009), failed to consider three arguments that Cossino

raised in an addendum to his motion to vacate. We vacate and remand.

      A jury convicted Cossino of conspiring to manufacture 100 or more

marijuana plants, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vii), 846, and

manufacturing 100 or more marijuana plants, id. §§ 841(a)(1), 841(b)(1)(B)(vii);

18 U.S.C. § 2, and the district court sentenced Cossino to 60 months of

imprisonment. Cossino appealed and argued that the district court erred by

denying his motion to suppress and that his trial counsel was ineffective. We held

that Cossino lacked standing to challenge the search of the residence where the

marijuana was discovered, and we declined to address Cossino’s argument of

ineffectiveness. United States v. Cossino, No. 08-15694 (11th Cir. July 8, 2009).

      Cossino moved pro se to vacate his sentence and argued that his trial

counsel acted ineffectively by failing to investigate whether signatures on two

search warrants had been forged and by failing to move to suppress the search

warrants. After the district court ordered the government to show cause why relief

should not be granted, but before the government filed a response, Cossino filed

an addendum to his motion to vacate. Cossino did not move to amend his motion

                                          2
to vacate, even though his motion contained the following warning: “Caution: If

you fail to set forth all grounds in this motion, you may be barred from presenting

additional grounds at a later date.” In his addendum, Cossino raised three new

grounds for relief that he numbered grounds three, four, and five: (3) trial counsel

was ineffective for failing to object to Cossino’s indictment as duplicitous and for

failing to request a jury instruction about aiding and abetting; (4) appellate counsel

was ineffective for failing to raise the issues in ground three and failing to

challenge the failure of the district court to consider all the sentencing factors or

explain the reason for its sentence, 18 U.S.C. § 3553; and (5) Cossino could not be

convicted of being “the principle and the aider and abettor” of his drug crimes.

      The government responded to the two arguments Cossino had made in his

motion to vacate, but the government did not respond to the three issues that

Cossino had raised in his addendum to the motion. Cossino filed a reply, but he

did not mention the three issues that he had raised in his addendum.

      The district court denied Cossino’s motion to vacate. The district court

ruled that trial counsel could not be faulted for failing to object to search warrants

that Cossino lacked standing to challenge. The district court did not address the

three issues that Cossino had raised in his addendum. The district court denied

Cossino’s request for a certificate of appealability, but we granted the certificate.

                                           3
      Although we issued the certificate of appealability to resolve whether

Cossino could amend his motion to vacate by filing an addendum more than 21

days after he filed his motion, we need not address that procedural issue. The

government does not challenge Cossino’s right to amend his motion. The

government states that the district court “should have allowed [Cossino] to amend

his” motion to vacate under Federal Rule of Civil Procedure 15(a)(2), which

provides that a district court “should freely give . . . when justice so requires” a

party permission to amend a pleading.

      The government argues that Cossino abandoned the issue of whether he was

entitled to a remand under Rhode and Clisby, but we disagree. “[P]ro se pleadings

are held to a less strict standard than pleadings filed by lawyers and thus are

construed liberally.” Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

After careful review, we conclude that Cossino has preserved his claim for relief

by stating in his initial brief that the district court should have reviewed the issues

raised in the addendum to the motion to vacate.

      The government urges us to review the merits of Cossino’s issues because

he included those arguments in his initial brief, but we will not review the merits

at this juncture in the proceeding. As we have explained previously, “‘[p]olicy

considerations clearly favor the contemporaneous consideration of allegations of

                                           4
constitutional violations grounded in the same factual basis: a one-proceeding

treatment of a petitioner’s case enables a more thorough review of his claims, thus

enhancing the quality of the judicial product.’” Rhode, 583 F.3d at 1291 (quoting

Clisby, 960 F.2d at 936). Furthermore, we will not consider the merits of

Cossino’s arguments because they are outside the scope of the certificate of

appealability. Murray v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998).

        The district court failed to address all constitutional issues that Cossino

“sufficiently raised” in the district court. Rhode, 583 F.3d at 1291; Clisby, 960

F.2d at 935–36. To remedy this oversight, we “vacate the district court’s judgment

without prejudice and remand the case for consideration of” the three issues that

Cossino raised in the amendment to his motion to vacate. Rhode, 583 F.3d at

1292.

        VACATED and REMANDED.




                                            5